Case 2:19-cv-00828-MWF-MAA Document 83 Filed 10/03/19 Page 1 of 4 Page ID #:1915




    1   SHEPPARD MULLIN RICHTER & HAMPTON LLP
        JILL M. PIETRINI (Cal. Bar No. 138335)
    2     jpietrini@sheppardmullin.com
        PAUL A. BOST (Cal. Bar No. 261531)
    3     pbost@sheppardmullin.com
        1901 Avenue of the Stars, Suite 1600
    4   Los Angeles, California 90067-6017
        Telephone: (310) 228-3700
    5   Facsimile: (310) 228-3701
    6   Attorneys for Plaintiff and Counter-Defendant
        UNITED ARTISTS CORPORATION
    7
    8                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    9
                                  WESTERN DIVISION
   10
   11   UNITED ARTISTS CORPORATION,              Case No. 2:19-cv-00828-MWF-MAAx
        a Delaware corporation,
   12                                            PLAINTIFF AND COUNTER-
                        Plaintiff,               DEFENDANT UNITED ARTISTS
   13                                            CORPORATION’S EX PARTE
              v.                                 APPLICATION FOR A
   14                                            TEMPORARY RESTRAINING
                                                 ORDER AND PRELIMINARY
   15   UNITED ARTIST STUDIOS LLC, a             INJUNCTION AGAINST
        Nevada limited liability company;        DEFENDANT SCHRAMM
   16   UNITED ARTIST FILM FESTIVAL
   17   LLC, a Nevada limited liability          Date:        TBD
        company; XLI TECHNOLOGIES                Time:        TBD
   18   INC., a revoked Nevada corporation;      Courtroom:   350 W. 1st Street, 5A
        XLI41 L.L.C., a Nevada limited           Judge:       Hon. Michael W. Fitzgerald
   19   liability company; JAMES P.
        SCHRAMM, an individual; and              Complaint Filed: Feb. 5, 2019
   20   DOES 1-10, inclusive,                    FAC Filed: March 26, 2019
   21                   Defendants.

   22   AND COUNTERCLAIMS.
   23
   24 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   25        PLEASE TAKE NOTICE that, before the Honorable Michael W. Fitzgerald,
   26 plaintiff and counter-defendant United Artists Corporation (“United Artists”) hereby
   27 applies ex parte for a temporary restraining order and preliminary injunction
   28 prohibiting Defendant James P. Schramm (“Mr. Schramm”) from threatening or
Case 2:19-cv-00828-MWF-MAA Document 83 Filed 10/03/19 Page 2 of 4 Page ID #:1916




    1 harassing United Artists’ parent company Metro-Goldwyn-Mayer Studios Inc.’s
    2 (“MGM”) counsel and employees.
    3        United Artists seeks to enjoin harassment by Mr. Schramm that includes, but
    4 is not limited to, the following acts:
    5        (1)    physically confronting MGM’s counsel and employees after court
    6               hearings in this case;
    7        (2)    making threatening or harassing phone calls to MGM’s counsel and
    8               employees;
    9        (3)    sending threatening or harassing emails or any other communications
   10               containing threatening or harassing content to MGM’s counsel and
   11               employees;
   12        (4)    posting threatening or harassing content about MGM’s counsel and
   13               employees on www.biasloser.com and www.facebook.com or any other
   14               website;
   15        (5)    engaging in an advertising campaign (whether virtual or physical)
   16               containing threatening or harassing content about MGM’s counsel and
   17               employees; and
   18        (6)    directing others to do any of the foregoing acts on Mr. Schramm’s
   19               behalf.
   20        United Artists further requests that the Court enter an order directing Mr.
   21 Schramm to remove prior threatening or harassing content referencing Daniel Flores,
   22 MGM’s Executive Vice President of Litigation, posted at www.biasloser.com and
   23 www.facebook.com.
   24        United Artists has good cause for seeking ex parte relief. Mr. Schramm has
   25 escalated his conduct in recent days to include threats and personal attacks on United
   26 Artists’ legal representatives in an effort to intimidate counsel into dropping this
   27 lawsuit. Mr. Schramm has physically intimidated and assaulted Mr. Flores and has
   28 harassed Mr. Flores with phone calls and repeated emails threatening future
                                                -2-                                        .
Case 2:19-cv-00828-MWF-MAA Document 83 Filed 10/03/19 Page 3 of 4 Page ID #:1917




    1 harassment.      Mr. Schramm erected a billboard and posted material on
    2 www.biasloser.com and www.facebook.com that is clearly intended to harass and
    3 intimidate Mr. Flores. Mr. Schramm’s threats include suggestions of physical harm
    4 to Mr. Flores and his children and threats to institute a widespread advertising
    5 campaign to harass Mr. Flores in the coming days. Mr. Schramm’s conduct threatens
    6 imminent and irreparable harm to Mr. Flores and his family and to United Artists’
    7 interests in pursing this lawsuit. A court order enjoining Mr. Schramm from engaging
    8 in further harassing and threatening conduct directed at United Artists’ representatives
    9 is warranted and should be issued immediately.
   10         Notice: Plaintiff’s counsel gave notice of this ex parte application by phone to
   11 Defendant Schramm’s counsel, Eric Sapir on October 3, 2019 at 10:25 a.m. Mr. Sapir
   12 responded that Mr. Schramm intends to oppose the application. (Bost Decl. ¶ 7.)
   13         Pursuant to Local Rule 7-19, Defendants’ counsel’s address is as follows:
   14         Eric Sapir
              Law Office of Eric Sapir
   15         11040 Santa Monica Boulevard Suite 404
              Los Angeles, CA 90025
   16         Tel: 424-384-1650
              Fax: 310-384-1651
   17         Email: es@ericsapirlaw.com
   18 / / /
   19
   20
   21 / / /
   22
   23
   24 / / /
   25
   26
   27 / / /
   28
                                                 -3-                                         .
Case 2:19-cv-00828-MWF-MAA Document 83 Filed 10/03/19 Page 4 of 4 Page ID #:1918




    1            This ex parte application is based on this Application, the accompanying
    2 Memorandum of Points and Authorities, the Declaration of Paul A. Bost, the
    3 Declaration of Daniel M. Flores, the proposed order, and all other pleadings and
    4 papers on file in this action.
    5                                         Respectfully submitted,
    6
                                              SHEPPARD MULLIN RICHTER & HAMPTON LLP
    7
    8
        Dated: October 3, 2019                By                 /s/ Jill M. Pietrini
    9                                                           JILL M. PIETRINI
   10                                                             PAUL A. BOST

   11                                                          Attorneys for Plaintiff
   12                                                         and Counter-Defendant
                                                         UNITED ARTISTS CORPORATION
   13   SMRH:4811-7198-7112.1


   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -4-                                      .
